—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Fredman, J.), entered July 7, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff has failed to establish that the defendant had either actual or constructive notice of the alleged defect in the step that caused his fall. To the contrary, the plaintiffs own testimony shows that he had no problems with the step until after he made numerous trips with a heavy garbage pail, which caused the step to crumble and “flip”, resulting in his injuries. Accordingly, the defendant is entitled to summary judgment. Rosenblatt, J. P., Copertino, Santucci and Goldstein, JJ., concur.